—Determination after hearing of respondent, dated July 23, 1997, which terminated petitioner’s public housing tenancy on the ground of non-desirability, unanimously confirmed, the petition denied and the proceeding (transferred to this Court pursuant to CPLR 7804 [g] by order of Supreme Court, New York County [Phyllis Gangel-Jacob, J.], entered April 17, 1998), dismissed, without costs.
The determination of non-desirability is supported by substantial evidence, including the testimony of the police officer that he entered petitioner’s apartment pursuant to a bench warrant for her son and, while there, observed a large quantity of narcotics in plain view in a bedroom (see, Matter of Rivera v Hernandez-Pinero, 205 AD2d 473). No basis exists for disturbing the Hearing Officer’s credibility determination rejecting petitioner’s assertion that she was unaware of the drugs in her apartment (see, Cataquet v Hernandez-Pinero, 198 AD2d 193). Irrespective of whether petitioner’s son has permanently left the apartment — an issue as to which petitioner’s proof was deficient — the penalty of termination of tenancy does not shock our sense of fairness, given the large amount of drugs (over 300 glassine envelopes containing at least four ounces of crack cocaine) found in the apartment, which were obviously intended for sale (see, Matter of Gibson v Blackburne, 201 AD2d 379, 380).
We have considered petitioner’s other contentions and find them to be without merit. Concur — Ellerin, P. J., Tom, Wallach and Andrias, JJ.